 CONSOLIDATED INDUSTRIES, INC.239,As the Petitioner failed to receive a majority of the votes cast inthe original election herein we shall only certify the election's results.[The Board certified that a majority of the valid ballots was notcast for International Brotherhood of Electrical Workers, Local 271,AFL-CIO, and that the said Union is not the exclusive representativeof the employees at the Employer's Wichita, Kansas, plant, in thevoting group designated in paragraph numbered 4 of the Decisionand Direction of Election herein.]Consolidated Industries,Inc.andInternational Union Automo-bile,Aircraft&Agricultural Implement Workers, AFL-CIO,'Petitioner.Case No. 1-RC-4212. January 27,1956DECISION AND DIRECTIONOn November 4, 1955, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the FirstRegion among the employees in the agreed appropriate unit. Follow-ing the election, the Regional Director served on the parties a tally ofballots which showed that, of approximately 132 eligible voters, 129cast valid ballots of which 65 were cast for the Petitioner and 64 werecast against the Petitioner.Two ballots were challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Acting Regional Director, pursuant to theBoard's Rules and Regulations, conducted an investigation and, onDecember 2, 1955, issued and caused to be served upon the parties areport on challenged ballots. In his report, the Acting Regional Di-rector recommended that the challenges to both ballots, cast by em-ployees Hadley and Yedynak, be overruled and that the ballots beopened and counted. The Employer filed exceptions only to that por-tion of the report of the Acting Regional Director which recom-mended that the ballot of Yedynak be opened and counted; the Peti-tioner filed no exceptions.The Board has reviewed the stipulation of the parties, the ActingRegional Director's report on challenged ballots, the Employer's ex-ceptions, and upon the entire record in the case, makes the followingfindings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.,The AFL and CIO having merged, we are amending the identiheation of the affiliationof the Petitioner.115 NLRB No. 41. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer at its West Cheshire, Connecticut, plant, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production, maintenance, and ship-ping department employees, excluding office clerical and professionalemployees and all supervisors as defined in the Act.5.As noted above; no exceptions were filed to the Acting RegionalDirector's recommendation that the challenge to Hadley's ballot beoverruled.In the absence of such exceptions, the Board adopts theRegional Director's recommendation and overrules the challenge toHadley's ballot.As a conclusive election may result from the countingof Hadley's ballot, we shall direct that his ballot be opened and counted,and shall defer our ruling on the remaining challenged ballot until theresults of the balloting, after the counting of Hadley's ballot, shallhave been disclosed.[The Board directed that the Regional Director for the First Re-gion shall,within ten (10)clays from the date of this Direction, openand count the ballot ofWilliamHadley and serve upon the parties asupplemental tally of ballots.]U. S. Rubber CompanyandChauffeurs,Teamsters and HelpersLocal Union No. 364, Petitioner.Case No. 13-RC-4373. January27, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Virginia M. McElroy,hearing officer.The hearing officers rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.''United Rubber, Cork, Linoleum and Plastic workers of America, AFL-CIO, LocalUnion No 65 was permitted to intervene on the basis of its certification and contractualinterest.115 NLRB No. 37.